Case: 15-41487      Document: 00513704670         Page: 1    Date Filed: 10/04/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 15-41487                               FILED
                                  Summary Calendar                       October 4, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DARIO GARCIA-VILLAFRANCA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:13-CR-399-1


Before OWEN, ELROD, and COSTA, Circuit Judges.
PER CURIAM: *
       Dario Garcia-Villafranca, federal prisoner # 41913-379, moves for leave
to proceed in forma pauperis (IFP) on appeal. He challenges the district court’s
denial of his postconviction motion to compel his trial attorney and the
Government to provide him with the evidence used against him in his guilty
plea proceedings. The district court denied the motion because it was without
jurisdiction to consider the motion; it did not possess the requested evidence;


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41487     Document: 00513704670        Page: 2   Date Filed: 10/04/2016


                                  No. 15-41487

and Garcia-Villafranca failed to show that good cause existed for the
production of the evidence given that he pleaded guilty and was sentenced
more than two years previously and had failed to show how the requested
evidence affected the validity of his conviction.
      By moving to proceed IFP, Garcia-Villafranca is challenging the district
court’s certification that his appeal is not taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good
faith “is limited to whether the appeal involves legal points arguable on their
merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
Cir. 1983) (internal quotation marks and citation omitted). We may dismiss
the appeal sua sponte under 5th Circuit Rule 42.2 if it is frivolous. See Baugh,
117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
      Garcia-Villafranca has failed to demonstrate his appeal presents a
nonfrivolous issue. His reliance on the federal rules does not demonstrate the
district court’s jurisdiction or counter its lack of good cause finding.
Furthermore, his request for disclosure does not undermine his guilty plea or
address the fact that he pleaded guilty more than one year prior to the filing
of his motion. See United States v. Contreras, 272 F. App’x 344, 345 (5th Cir.
2008).
      This appeal fails to present a legal issue that is arguable on its merits
and is, therefore, frivolous. See Howard, 707 F.2d at 219-20. Accordingly, the
motion to proceed IFP on appeal is DENIED, and the appeal is DISMISSED
as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.




                                          2